 



Exhibit 10.6
Exhibit D
HARMAN INTERNATIONAL INDUSTRIES, INCORPORATED
RESTRICTED STOCK AGREEMENT
     THIS RESTRICTED STOCK AGREEMENT (this “Agreement”), dated as of July 1,
2007, is entered into between HARMAN INTERNATIONAL INDUSTRIES, INCORPORATED, a
Delaware corporation (the “Company”), and Dinesh Paliwal (“Grantee”).
W I T N E S S E T H:
     A. Grantee is an employee of the Company or a Subsidiary of the Company;
and
     B. The execution of this Agreement in the form hereof has been authorized
by the Compensation and Option Committee of the Board (the “Committee”);
     NOW, THEREFORE, in consideration of these premises and the covenants and
agreements set forth in this Agreement, the Company and Grantee agree as
follows:
     1. Grant of Restricted Shares. The Company hereby grants to Grantee 16,004
shares (the “Restricted Shares”) of the Company’s common stock, par value $0.01
per share (“Common Shares”), (the “Grant”). The Restricted Shares shall be fully
paid and nonassessable and shall be represented by a certificate or certificates
registered in the name of Grantee. Certificates evidencing Restricted Shares,
and any certificates for Common Shares issued as dividends on, in exchange of,
or as replacements for, certificates evidencing Restricted Shares, shall bear
legends referring to the restrictions set forth herein and any other restrictive
legends as the Company’s counsel may deem necessary or advisable.
     2. Inducement Grant. The Restricted Shares covered by this Grant are
granted as an inducement grant, not under any stock incentive plan adopted by
the Company. Notwithstanding, this Agreement shall be construed as if such
Restricted Shares had been granted under the Company’s 2002 Stock Option and
Incentive Plan (the “Plan”) in accordance and consistent with, and subject to,
the provisions of the Plan (the provisions of which are incorporated herein by
reference) and, except as otherwise expressly set forth herein, except for any
limitations therein that are inconsistent with this grant. Capitalized terms
used herein but not defined shall have the meanings assigned to those terms in
the Plan.
     3. Date of Grant. The effective date of the grant of the Restricted Shares
is July 1, 2007.
     4. Restrictions on Transfer. The Restricted Shares may not be transferred,
sold, pledged, exchanged, assigned or otherwise encumbered or disposed of by
Grantee unless and until they have become nonrestricted and nonforfeitable in
accordance with Section 5 hereof; provided, however, that Grantee’s interest in
the Restricted Shares may be transferred by will or the laws of descent and
distribution. Any purported transfer, encumbrance or other disposition of the
Restricted Shares that is in violation of this Section 4 shall be null and void,
and the other

 



--------------------------------------------------------------------------------



 



party to any such purported transaction shall not obtain any rights to or
interest in the Restricted Shares.
     5. Lapse of Restrictions.
          (a) The Restricted Shares shall become nonrestricted and
nonforfeitable as follows, unless earlier forfeited in accordance with
Section 6:
          (i) 5,169 shares shall become nonrestricted and nonforfeitable on
March 1, 2008;
          (ii) 5,418 shares shall become nonrestricted and nonforfeitable on
March 1, 2009;
          (iii) 5,417 shares shall become nonrestricted and nonforfeitable on
March 1, 2010.
          (b) Notwithstanding the provisions of Section 5(a) above, all
Restricted Shares shall become immediately nonrestricted and nonforfeitable upon
the occurrence of a Change in Control (as defined below). A “Change in Control”
means the occurrence, before this Agreement terminates, of any of the following
events:
          (i) the acquisition by any individual, entity or group (within the
meaning of Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934,
as amended (the “Exchange Act”)) (a “Person”) of beneficial ownership (within
the meaning of Rule 13d 3 promulgated under the Exchange Act) of 25% or more of
the combined voting power of the then outstanding securities of the Company
entitled to vote generally in the election of directors (the “Voting Shares”);
provided, however, that for purposes of this Section 5(b)(i), the following
acquisitions shall not constitute a Change in Control: (A) any issuance of
Voting Shares directly from the Company that is approved by the Incumbent Board
(as defined in Section 5(b)(ii) below), (B) any acquisition by the Company or a
Subsidiary of Voting Shares, (C) any acquisition of Voting Shares by any
employee benefit plan (or related trust) sponsored or maintained by the Company
or any Subsidiary or (D) any acquisition of Voting Shares by any Person pursuant
to a Business Combination that complies with clauses (A), (B) and (C) of
Section 5(b)(iii) below;
          (ii) individuals who, as of the date hereof, constitute the Board (the
“Incumbent Board”) cease for any reason to constitute at least a majority of the
Board; provided, however, that any individual becoming a Director after the date
hereof whose election, or nomination for election by the Company’s stockholders,
was approved by a vote of at least two-thirds of the Directors then constituting
the Incumbent Board (either by a specific vote or by approval of the proxy
statement of the Company in which such person is named as a nominee for
director, without objection to such nomination) shall be deemed to have been a
member of the Incumbent Board, but excluding, for this purpose, any such
individual whose initial assumption of office occurs as a result of an actual or
threatened election contest (within the meaning of Rule 14a 12 of the Exchange
Act) with

2



--------------------------------------------------------------------------------



 



respect to the election or removal of Directors or other actual or threatened
solicitation of proxies or consents by or on behalf of a Person other than the
Board;
          (iii) consummation of a reorganization, merger or consolidation, a
sale or other disposition of all or substantially all of the assets of the
Company or other transaction (each, a “Business Combination”), unless, in each
case, immediately following the Business Combination, (A) all or substantially
all of the individuals and entities who were the beneficial owners of Voting
Shares immediately prior to the Business Combination beneficially own, directly
or indirectly, more than 50% of the combined voting power of the then
outstanding Voting Shares of the entity resulting from the Business Combination
(including, without limitation, an entity which as a result of such transaction
owns the Company or all or substantially all of the Company’s assets either
directly or through one or more subsidiaries), (B) no Person (other than the
Company, such entity resulting from the Business Combination, or any employee
benefit plan (or related trust) sponsored or maintained by the Company, any
Subsidiary or such entity resulting from the Business Combination) beneficially
owns, directly or indirectly, 25% or more of the combined voting power of the
then outstanding Voting Shares of the entity resulting from the Business
Combination and (C) at least a majority of the members of the board of directors
of the entity resulting from the Business Combination were members of the
Incumbent Board at the time of the execution of the initial agreement or of the
action of the Board providing for the Business Combination; or
          (iv) approval by the stockholders of the Company of a complete
liquidation or dissolution of the Company, except pursuant to a Business
Combination that complies with clauses (A), (B) and (C) of Section 5(b)(iii)
hereof.
          (v) Notwithstanding anything in the foregoing to the contrary, the
consummation of the Agreement and Plan of Merger among KHI Parent Inc., KHI
Merger Sub Inc. and Harman International Industries, Incorporated, dated as of
April 26, 2007, shall not constitute a Change in Control for purposes of this
Agreement.
     6. Forfeiture of Restricted Shares.
          (a) Any of the Restricted Shares that remain forfeitable in accordance
with Section 5 hereof shall be forfeited if Grantee ceases for any reason to be
employed by the Company or a Subsidiary at any time prior to such shares
becoming nonforfeitable in accordance with Section 5 hereof, unless the
Committee determines to provide otherwise at the time of the cessation of
Grantee’s employment; provided, however, that if the Grantee is terminated by
the Company without Cause or terminates for Good Reason (each as defined in the
Letter Agreement between Grantee and the Company, dated as of May 8, 2007 (the
“Letter Agreement”)), all of the Restricted Shares shall become nonrestricted
and nonforfeitable immediately. For the purposes of this Agreement, the
Grantee’s employment with the Company or a Subsidiary shall not be deemed to
have been interrupted, and Grantee shall not be deemed to have ceased to be an
employee of the Company or a Subsidiary, by reason of (i) the transfer of
Grantee’s employment among the Company and its Subsidiaries, (ii) an approved
leave of absence of not more than 90 days, (iii) the period of any leave of
absence required to be granted by the Company under any law, rule, regulation or
contract applicable to Grantee’s employment

3



--------------------------------------------------------------------------------



 



with the Company or any Subsidiary, or (iv) while Executive is incapacitated and
his employment has not been terminated for Disability.
          (b) Any of the Restricted Shares that remain forfeitable in accordance
with Section 4 shall be forfeited on the date that the Committee determines that
such Restricted Shares shall be forfeited under the circumstances described in
Section 17(g) of the Plan.
          (c) In the event of a forfeiture, the certificate(s) representing
Restricted Shares that have been forfeited shall be cancelled.
     7. Dividend, Voting and Other Rights. Grantee shall have all of the rights
of a stockholder with respect to the Restricted Shares, including the right to
vote the Restricted Shares and receive any dividends that may be paid thereon;
provided, however, that any additional Common Shares, other equity or debt
securities or other consideration, including cash, that Grantee may become
entitled to receive pursuant to a share dividend or a merger or reorganization
or any other change in the capital structure of the Company shall be subject to
the same restrictions as the Restricted Shares.
     8. Compliance with Law. The Company shall make reasonable efforts to comply
with all applicable federal or state securities laws; provided, however, that
notwithstanding any other provision of this Agreement, the Company shall not be
obligated to issue any restricted or nonrestricted Common Shares or other
securities pursuant to this Agreement if the issuance thereof would result in a
violation of any such laws.
     9. Employment Rights. This Agreement shall not confer on Grantee any right
with respect to the continuance of employment or other services with the Company
or any Subsidiary. No provision of this Agreement shall limit in any way
whatsoever any right that the Company or a Subsidiary may otherwise have to
terminate the employment of Grantee at any time.
     10. Communications. All notices, demands and other communications required
or permitted hereunder or designated to be given with respect to the rights or
interests covered by this Agreement shall be deemed to have been properly given
or delivered when delivered personally or sent by certified or registered mail,
return receipt requested, U.S. mail or reputable overnight carrier, with full
postage prepaid and addressed to the parties as follows:

         
 
  If to the Company, at:   1101 Pennsylvania Avenue, N.W.
 
      Suite 1010
 
      Washington, D.C. 20004
 
      Attention: Vice President-Financial Operations
 
       
 
  If to Grantee, at:   Grantee’s address on the books of the Company

Either the Company or Grantee may change the above designated address by written
notice to the other specifying such new address.
     11. Interpretation. The interpretation and construction of this Agreement
by the Committee shall be final and conclusive; provided, however, that the
definitions of Cause, Good Reason, and Disability and any other provision
covered in the Letter Agreement or the Severance

4



--------------------------------------------------------------------------------



 



Agreement between the Company and the Grantee dated as of May 8, 2007 (the
“Severance Agreement”) shall be interpreted in a manner set forth in the Letter
Agreement or the Severance Agreement, as applicable. No member of the Committee
shall be liable for any such action or determination made in good faith.
     12. Amendment in Writing. This Agreement may be amended as provided in the
Plan; provided, however, that all such amendments shall be in writing.
     13. Integration. This Agreement, the Letter Agreement and the Severance
Agreement embody the entire agreement and understanding of the Company and
Grantee and supersede any prior understandings or agreements, whether written or
oral, with respect to the Restricted Shares.
     14. Severance. In the event that one or more of the provisions of this
Agreement shall be invalidated for any reason by a court of competent
jurisdiction, any provision so invalidated shall be deemed to be separable from
the other provisions hereof and the remaining provisions hereof shall continue
to be valid and fully enforceable.
     15. Withholding. The Grantee may reduce the Restricted Shares that have
become nonforfeitable in order to cover minimum required tax withholding.
     16. Governing Law. This Agreement is made under, and shall be construed in
accordance with, the laws of the State of Delaware.
     17. Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original and all of which
together shall constitute one and the same instrument.
[THE REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

5



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, this Agreement is executed by a duly authorized
representative of the Company on the day and year first above written.

              HARMAN INTERNATIONAL INDUSTRIES, INCORPORATED
 
       
 
  By:    
 
       
 
  Name:    
 
       
 
  Title:    
 
       

The undersigned Grantee acknowledges receipt of an executed original of this
Agreement and accepts the Restricted Shares subject to the terms and conditions
hereinabove set forth.

             
Date:
           
 
           
 
          Grantee

6